January 10, 1928. The opinion of the Court was delivered by
The defendant was indicted for unlawfully having alcoholic liquors in his possession. Upon the close of the State's case, a motion for a directed verdict was made by the defendant and refused by the Court. A similar motion was made when all the testimony was in, which was also refused by the Court. Motion for a new trial was made by defendant upon the jury rendering a verdict of "guilty," and this motion was likewise refused. The appellant has four exceptions, but the exceptions make but one question, and that is whether there was sufficient evidence in the case to allow the case to go to the jury. The exceptions are without merit, as there was sufficient evidence, both circumstantial and positive, to carry the case to the jury, and ample testimony to sustain the jury's verdict. All exceptions are overruled, and judgment affirmed.
MESSRS. JUSTICES COTHRAN, BLEASE, STABLER and CARTER concur.